Citation Nr: 1144392	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  03-00 436A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include an anxiety disorder and/or mood disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran had active service from February 1980 to August 1994, to include service in the Persian Gulf from August 1990 to April 1991.  The Veteran's claims folder has been rebuilt.

This matter initially came before the Board of Veterans' Appeals ("BVA" or "Board") on appeal from a January 2002 rating decision of the Department of Veterans Affairs ("VA") Regional Office ("RO") in St. Petersburg, Florida in which the RO, in part, denied the Veteran's claims of entitlement to service connection for an anxiety disorder, bilateral heel spurs, bilateral Achilles tendonitis and degenerative disc disease of the lumbar spine.  

In January 2004, the Veteran testified at a personal hearing before a Decision Review Officer.  In addition, he testified before the undersigned Veterans Law Judge during a Travel Board hearing in June 2006.  Copies of the hearing transcripts are of record.

In February 2007, the Board remanded the case for further development.  

In December 2008, the Board denied the Veteran's service connection for an acquired psychiatric disability; and remanded the service connection claims for heel spurs of the right foot, Achilles tendonitis of the right foot, and degenerative disc disease of the lumbosacral spine.

In a July 2009 decision, the Board denied the Veteran's lumbosacral spine claim, and remanded the service connection claim for a right foot disability, claimed as heel spurs and Achilles tendonitis.

In a March 2011 decision, the Board granted service connection for residuals of a right foot injury, to include heel spur, Achilles tendon bursitis, and plantar fasciitis.

By a June 2011 rating decision, the RO implemented the Board's grant of service connection for heel spur and Achilles tendonitis of the right foot.  This represents a complete grant of the benefits sought with respect to the right foot claims.

Subsequently, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) that part of the Board's December 2008 decision that denied service connection for an acquired psychiatric disability, and that part of the July 2009 Board decision that denied service connection for a lumbar spine disability.  

In July 2011, the Court issued a Memorandum Decision that set aside the Board's December 2008 decision that denied service connection for an acquired psychiatric disability, and remanded that claim for adjudication consistent with the Court's decision.  The Court affirmed that part of the July 2009 Board decision that denied service connection for a lumbar spine disability.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disability.   Pursuant to the 2011 Memorandum Decision and Court Order, the Board finds that further development is necessary prior to analyzing the claim on the merits.

The Veteran maintains that he has a current psychiatric disability as a result of his Persian Gulf service.  In particular, he testified that he began experiencing headaches, heart palpitations, sweaty hands, sleep problems and irritable bowel syndrome at that time.  He thought that this symptomatology was related to being in a "fear of battle" situation rather than symptomatology associated with an anxiety disorder.  

In denying the Veteran's service connection claim for a psychiatric disability in December 2008, the Board relied largely on a November 2007 VA examination report in which the examiner ultimately diagnosed the Veteran with a mood disorder that was aggravated by obstructive sleep apnea, and opined that the Veteran's reported mood disorder symptoms were less likely than not due to any service stressor.

Nonetheless, the 2011 Court indicated that the November 2007 VA report is confusing because it states both that the Veteran has a mood disorder that is caused by sleep apnea, and also that sleep apnea causes his mood disorder.  In light of the Court's 2011 Memorandum Decision, the Board finds that the November 2007 VA examination is inadequate for rating purposes.  

The 2011 Court also indicated that while the Board, in its December 2008 decision, determined that the Veteran's abdominal problems had not been associated with a psychiatric diagnosis or disability, it failed to address records reflecting the opposite.   Post-service treatment records raise the issue of whether the Veteran's stress aggravates his abdominal pain.  The Veteran is currently service-connected for irritable bowel syndrome, hiatal hernia with gastroesophageal reflux disease, also claimed as colitis.  Given the current psychiatric disability, variously diagnosed; the in-service complaints of, and treatment for, abdominal problems; and the Veteran's contentions, the Board finds that an additional VA examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current acquired psychiatric disability.  All studies deemed appropriate should be performed, and all findings should be set forth in detail.  The claims file should be made available to the examiner.  The examiner should:

a).  identify all acquired psychiatric disabilities found to be present, to include an anxiety disorder and/or a mood disorder, and indicate the predominant disability.  

b).  opine whether it is at least as likely as not that the Veteran has an acquired psychiatric disability that was incurred in service or is otherwise related to service;

c).  opine whether it is at least as likely as not that the Veteran has an acquired psychiatric disorder that is proximately due to, or alternatively, aggravated by, service-connected irritable bowel syndrome, hiatal hernia with gastroesophageal reflux disease, colitis.

Any opinion must be reconciled with all evidence of record, to include the Veteran's in-service abdominal complaints and treatment shown in October 1980, December 1980, March 1982, April 1982, February 1983, June 1983, November 1987, January 1994, and June 1994; the Veteran's post-service medical evidence, to include VA treatment records dated in October 2000, January 2001; VA examination reports dated in March 2001 (Persian Gulf results), February 2004, and November 2007;  as well as the Veteran's competent and credible lay testimony regarding the continuity of psychiatric symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination found inadequate where examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service medical records to provide a negative opinion). 

The examiner should provide a complete rationale for any opinion or conclusion; any opinion should be supported by reference to specific medical records on file.  All findings and conclusions should be accompanied by complete rationale should be set forth in a legible report.

2.  Thereafter, readjudicate the Veteran's appeal.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the Veteran until he is notified by the agency of original jurisdiction.   The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


